U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/ICT
NUMBER: 5214.02
DATE:
April 1, 2015

Communications Management Units
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 540.200 Purpose and scope.
(a) Purpose of this subpart. This subpart defines the Federal Bureau of Prisons’
(Bureau) authority to operate, and designate inmates to, Communications
Management Housing Units (CMUs) within Bureau facilities.
(b) CMU. A CMU is a general population housing unit where inmates ordinarily
reside, eat, and participate in all educational, recreational, religious, visiting, unit
management, and work programming, within the confines of the CMU.
Additionally, CMUs may contain a range of cells dedicated to segregated housing
of inmates in administrative detention or disciplinary segregation status.
(c) Purpose of CMUs. The purpose of CMUs is to provide an inmate housing unit
environment that enables staff to more effectively monitor communication
between inmates in CMUs and persons in the community. The ability to monitor
such communication is necessary to ensure the safety, security, and orderly
operation of correctional facilities, and protection of the public. The volume,
frequency, and methods, of CMU inmate contact with persons in the community
may be limited as necessary to achieve the goal of total monitoring, consistent
with this subpart.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

(d) Application. Any inmate (as defined in 28 CFR § 500.1(c)) meeting criteria
prescribed by this subpart may be designated to a CMU.
(e) Relationship to other regulations. The regulations in this subpart supersede
and control to the extent they conflict with, are inconsistent with, or impose
greater limitations than the regulations in this part, or any other regulations in
this chapter, except 28 CFR part 501.
The CMU is established to house inmates who, due to their current offense of conviction, offense
conduct, or other verified information, require increased monitoring of communications with
persons in the community to protect the safety, security, and orderly operation of Bureau
facilities, and protect the public.
CMU designation is non-punitive and may be appropriate for any inmate meeting the referral
criteria in Section 2.
a. Program Objectives. The expected results of this program are:
■
■
■
■

Inmates who meet the criteria for designation to a CMU will be referred for redesignation.
CMU inmates will be monitored and redesignated when appropriate.
Safe and orderly environments at institutions will be enhanced by the operation of CMUs.
Increased monitoring of communications with persons in the community will protect the
safety, security, and good order of institutions, staff, inmates, and the public.
■ Inmates designated to a CMU will be provided due process as described in this policy.
b. Pretrial/Holdover/Detainee Procedures. This Program Statement applies to all inmates.
2. REFERRAL SOURCES
Designation to a CMU may be considered for any inmate whose interaction with persons in the
community requires greater management to ensure the safety, security, or orderly operation of
Bureau facilities, or protection of the public. Referrals may come from any source, such as, but
not limited to, the following:
■ Counter Terrorism Unit (CTU) communication monitoring and intelligence gathering.
■ The Designation and Sentence Computation Center (DSCC), as part of the initial and redesignation processes.
■ Individual institutions or regional offices, based upon an inmate’s behavior or activities.
■ Recommendations from other law enforcement agencies or courts.
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

3. DESIGNATION PROCEDURES
§ 540.202 Designation procedures.
Inmates may be designated to CMUs only according to the following procedures:
(a) Initial consideration. Initial consideration of inmates for CMU designation
begins when the Bureau becomes aware of information relevant to the criteria
described in § 540.201.
b. Referral. Designations to a CMU are coordinated by the Counter Terrorism Unit (CTU).
The CTU reviews the following information:
■
■
■
■
■
■

Pre-Sentence Investigation Report (PSR).
Judgment in a Criminal Case (J&C).
Statement of Reasons (SOR).
DHO reports relevant to referral, such as communication-related misconduct.
Relevant SIS reports, PC investigations, etc.
Memos, letters, etc., from courts, United States Attorneys’ Offices, law enforcement
officials, etc., relating to the referral.
■ Any other information or intelligence related to the referral.
CTU staff may draw upon sensitive information and the expertise of other law enforcement and
intelligence agencies during the CMU review process.
All material utilized during the review and referral process is ordinarily delivered to recipients in
electronic format, except classified material that must be handled in accordance with prescribed
handling procedures.
c. Review. The CTU completes the necessary CMU referral documentation, including the
Notice to Inmate of Transfer to a Communications Management Unit (BP-A0944), and forwards
a copy to the Office of General Counsel (OGC) for review.
d. Decision. After OGC completes its review of the referral, the packet is returned to the CTU,
which then forwards it to the Assistant Director, Correctional Programs Division (CPD).

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

e. Assistant Director Authority
§ 540.202(b) Assistant Director authority. The Bureau’s Assistant Director,
Correctional Programs Division, has authority to approve CMU designations. The
Assistant Director’s decision must be based on a review of the evidence, and a
conclusion that the inmate’s designation to a CMU is necessary to ensure the
safety, security, and orderly operation of correctional facilities, or protection of
the public.
Only the Assistant Director (or acting Assistant Director), Correctional Programs Division, has
the authority to designate an inmate to a CMU. CMU designation approval authority may not be
delegated below this level.
f. Designation Criteria
§ 540.201 Designation criteria.
Inmates may be designated to a CMU if evidence of the following criteria exists:
(a) The inmate’s current offense(s) of conviction, or offense conduct, included
association, communication, or involvement, related to international or domestic
terrorism;
(b) The inmate’s current offense(s) of conviction, offense conduct, or activity
while incarcerated, indicates a substantial likelihood that the inmate will
encourage, coordinate, facilitate, or otherwise act in furtherance of illegal activity
through communication with persons in the community;
(c) The inmate has attempted, or indicates a substantial likelihood that the
inmate will contact victims of the inmate’s current offense(s) of conviction;
(d) The inmate committed prohibited activity related to misuse or abuse of
approved communication methods while incarcerated; or
(e) There is any other substantiated/credible evidence of a potential threat to the
safe, secure, and orderly operation of prison facilities, or protection of the public,
as a result of the inmate’s communication with persons in the community.

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

Approval or denial by the Assistant Director, CPD, is reported to the CTU. The CTU then
notifies a Designator at the DSCC, who notes the decision in SENTRY on the inmate’s “CIM
Clearance and Separatee Data,” and also loads the initial designation or redesignation. Once the
designation is loaded into SENTRY, movement of the inmate through the prisoner transportation
system can be initiated.
g. Notice to CMU Inmates. Upon arrival at the designated CMU, inmates are provided the
form BP-A0944, Notice to Inmate of Transfer to a Communications Management Unit, from the
facility's Warden as follows:
§ 540.202(c) Written notice. Upon arrival at the designated CMU, inmates will
receive written notice from the facility’s Warden explaining that:
(1) Designation to a CMU allows greater Bureau staff management of
communication with persons in the community through complete monitoring of
telephone use, written correspondence, and visiting. The volume, frequency, and
methods of CMU inmate contact with persons in the community may be limited as
necessary to achieve the goal of total monitoring, consistent with this subpart;
(2) General conditions of confinement in the CMU may also be limited as
necessary to provide greater management of communications;
(3) Designation to the CMU is not punitive and, by itself, has no effect on the
length of the inmate’s incarceration. Inmates in CMUs continue to earn sentence
credit in accordance with the law and Bureau policy;
(4) Designation to the CMU follows the Assistant Director’s decision that such
placement is necessary for the safe, secure, and orderly operation of Bureau
institutions, or protection of the public. The inmate will be provided an
explanation of the decision in sufficient detail, unless the Assistant Director
determines that providing specific information would jeopardize the safety,
security, and orderly operation of correctional facilities, or protection of the
public;
(5) Continued designation to the CMU will be reviewed regularly by the inmate’s
Unit Team under circumstances providing the inmate notice and an opportunity
to be heard, in accordance with the Bureau's policy on Classification and
Program Review of Inmates;

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

(6) The inmate may challenge the CMU designation decision, and any aspect of
confinement therein, through the Bureau’s administrative remedy program.
4. CENTRAL INMATE MONITORING (CIM) ASSIGNMENTS
CIM assignments regarding CMU candidates are finalized before assignment to a specific CMU.
This ensures the most appropriate placement of each CMU inmate. Inmates who are CIM
“separatees” for any reason may not be housed in the same CMU housing unit.
5. CONDITIONS OF CONFINEMENT
All Federal regulations (rules) apply to CMU inmates and cannot be waived. Additionally, all
Bureau of Prisons policies and national directives apply to inmates in CMUs unless specifically
provided differently in this policy. Waivers from any Bureau policy or national directive must be
processed according to the Program Statement Directives Management Manual.
a. Minimum Conditions. Except as provided above, minimum conditions of confinement for
CMU inmates are as follows and in accordance with the Program Statement Occupational
Safety, Environmental Compliance, and Fire Protection, and other policies referenced in this
Program Statement.
(1) Environment. Living quarters are well ventilated, adequately lighted, appropriately heated,
and maintained in a sanitary condition.
(2) Cell Assignments. Living quarters ordinarily house only the number of occupants for which
they are designed. The Warden, however, may authorize additional occupants as long as
adequate standards can be maintained. The unit contains cells dedicated to segregated housing
for inmates being placed in administrative detention or disciplinary segregation status.
(3) Bedding. Inmates receive a mattress, blankets, a pillow, and linens for sleeping. They have
opportunities to exchange linens.
(4) Clothing. Inmates receive adequate institution clothing, including footwear. They have
opportunities to exchange clothing or have it washed.
(5) Personal Hygiene. Inmates have access to a wash basin and toilet. They receive personal
hygiene items. Showers are available daily. Inmates have access to hair care services.
(6) Meals. Inmates receive nutritionally adequate meals provided by the institution.
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

(7) Education/Recreation. National education policies are implemented. Inmates have access
to library services per 28 CFR part 544, and the Program Statements Education, Training, and
Leisure Time Program Standards, and Recreation Programs, Inmate.
Inmates are ordinarily permitted to leave their cells and recreate daily during regular institution
hours of operation as directed by the Warden, except during counts.
Ordinarily, outdoor exercise areas are available for inmate use, weather and resources permitting.
These areas will be available to inmates unless compelling security or safety reasons dictate
otherwise. Inmates are provided various passive and active recreational activities in accordance
with institution procedures, as well as hobbycraft opportunities. Televisions are available in unit
common areas. Movies are shown using closed-circuit televisions.
(8) Personal Property. Inmates may have reasonable amounts of personal property. Personal
property may be limited for reasons of fire safety, sanitation, or available space.
(9) Commissary. Inmates have access to the commissary similar to the institution general
population, as determined by the Warden.
(10) Legal Activities. Inmates may perform legal activities per 28 CFR part 543, and the
Program Statement Legal Activities, Inmate. The use of assistants by attorneys to perform legal
tasks, as provided in the Program Statement Legal Activities, Inmate, applies to inmates in the
CMU.
(11) Religion. Inmates may pursue religious beliefs and practices per 28 CFR part 548, and the
Program Statement Religious Beliefs and Practices.
(12) Medical Care. Health Services staff provide sick call in the unit. Medications will also be
delivered and administered in the unit. Specialized services may be provided in the institution’s
main health services units, under conditions that ensure inmates’ lack of contact with non-CMU
inmates. Emergency medical care is available either at the institution or from the community.
(13) Mental Health Care. For newly committed inmates, a Psychology Services initial intake
evaluation is completed within 14 calendar days of the inmate’s arrival at the institution. For
inmates transferring from another Bureau institution, a transfer intake screening is completed
within 30 calendar days of the inmate’s arrival at the institution. In addition, if an inmate has
been out of the institution for more than 30 continuous calendar days, e.g. hospitalized in the
community for an extended period of time, returning from a lengthy federal or state writ, a
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

Transfer Intake Screening is completed within 30 calendar days of the inmates return to the
institution.
(14) Sanitation. CMU inmates are responsible for sanitation in their living areas.
(15) Work Assignments. Work assignments include orderlies for unit sanitation, food service,
and recreation, and are assigned by the Unit Team.
b. Admission and Orientation/Classification and Reviews. Inmates will participate in an
institution and unit admission and orientation (A&O) program as outlined in the policy on A&O.
The goal of the CMU A&O program is to provide inmates with information regarding institution
operations and program availability. Classification and reviews of CMU inmates occur per the
Program Statement Classification and Program Review of Inmates.
c. Contact With Persons in the Community. The purpose of the CMU is to provide increased
monitoring of communications of assigned inmates. By operating a self-contained housing unit,
staff regulate and monitor all communications between inmates and persons in the community.
Contact between CMU inmates and persons in the community occurs according to the Program
Statement Visiting Regulations, with necessary adjustments indicated herein. Privileged
attorney-client communications are not monitored, consistent with the Program Statements
Legal Activities, Inmate and Visiting Regulations.
(1) Written Correspondence Limitations
§ 540.203 Written correspondence limitations.
(a) General correspondence. General written correspondence as defined by Part
540, may be limited to six pieces of paper (not larger than 8.5 x 11 inches),
double-sided writing permitted, once per calendar week, to and from a single
recipient at the discretion of the Warden, except as stated in (c) below. This
correspondence is subject to staff inspection for contraband and for content.
Incoming and outgoing written general correspondence is ordinarily reviewed by CTU staff
before delivery to the inmate or further processing to the post office. All foreign-language
correspondence is translated before delivery to the inmate or further processing to the post office.
Unless specifically restricted, inmates will ordinarily be allowed to communicate through general
correspondence consistent with the Program Statement Correspondence. However, the Warden
may impose limitations based on safety and security needs of the institution.
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

(b) Special mail.
(1) Special mail, as defined in this part, is limited to privileged communication
with the inmate’s attorney.
(2) All such correspondence is subject to staff inspection in the inmate’s
presence for contraband and to ensure its qualification as privileged
communication with the inmate’s attorney. Inmates may not seal such outgoing
mail before giving it to staff for processing. After inspection for contraband, the
inmate must then seal the approved outgoing mail material in the presence of
staff and immediately give the sealed material to the observing staff for further
processing.
(c) Frequency and volume limitations. Unless the quantity to be processed
becomes unreasonable or the inmate abuses or violates these regulations, there
is no frequency or volume limitation on written correspondence with the
following entities:
(1) U.S. courts;
(2) Federal judges;
(3) U.S. Attorney’s Offices;
(4) Members of U.S. Congress;
(5) The Bureau of Prisons;
(6) Other federal law enforcement entities; or
(7) The inmate’s attorney (privileged communications only).
Only privileged communication with the inmate’s attorney will be handled as special mail. All
other types of correspondence do not receive special handling and will be treated as general
correspondence. This includes, but is not limited to, media representatives and those entities
listed in (c) above.

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

(d) Electronic messaging may be limited to two messages, per calendar week, to
and from a single recipient at the discretion of the Warden.
CMU inmates are permitted electronic messaging where available, but can be limited in
frequency and volume as indicated above. Additionally, the policy on TRULINCS electronic
messaging applies to inmates in the CMU.
Incoming and outgoing electronic messaging is ordinarily reviewed by CTU staff before delivery
to the inmate or further processing to the electronic post office. All foreign-language
correspondence is translated before delivery to the inmate or further processing to the electronic
post office.
(2) Telephone Communication Limitations
§ 540.204 Telephone communication limitations.
(a) Monitored telephone communication may be limited to immediate family
members only. The frequency and duration of telephone communication may
also be limited to three connected calls per calendar month, lasting no longer
than 15 minutes. The Warden may require such communication to be in English,
or translated by an approved interpreter.
Telephone communications between inmates and persons in the community (except properly
placed, unmonitored legal calls) are:
■
■
■
■

Conducted using monitored ITS phone lines.
Ordinarily live-monitored by CTU staff.
Subject to recording.
Translated for foreign-language conversations.

Unless specifically restricted, inmates will be allowed two 15-minute monitored telephone calls
per week. Calls may be placed Monday through Friday, except holidays, between 8:00 a.m. and
8:00 p.m., local time. On Sundays and holidays, telephone calls may be placed between 8:00
a.m. and 2:30 p.m., local time. No telephone calls will be permitted on Saturdays.
(b) Unmonitored telephone communication is limited to privileged
communication with the inmate’s attorney. Unmonitored privileged telephone
communication with the inmate’s attorney is permitted as necessary in
furtherance of active litigation, after establishing that communication with the
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

verified attorney by confidential correspondence or visiting, or monitored
telephone use, is not adequate due to an urgent or impending deadline.
(3) Visiting Limitations
§ 540.205 Visiting limitations.
(a) Regular visiting may be limited to immediate family members. The frequency
and duration of regular visiting may also be limited to four one-hour visits each
calendar month. The number of visitors permitted during any visit is within the
Warden’s discretion. Such visits must occur through no-contact visiting
facilities.
(1) Regular visits may be simultaneously monitored and recorded, both visually
and auditorily, either in person or electronically.
(2) The Warden may require such visits to be conducted in English, or
simultaneously translated by an approved interpreter.
(b) Attorney visiting is limited to attorney-client privileged communication as
provided in this part. These visits may be visually, but not auditorily, monitored.
Regulations and policies previously established under 28 CFR part 543 are
applicable.
(c) For convicted inmates (as defined in 28 CFR part 551), regulations and
policies previously established under 28 CFR part 543 are applicable.
Visiting between inmates and persons in the community (except properly scheduled,
unmonitored legal visits) is:
■ Conducted using non-contact facilities (i.e., secure partitioned rooms, telephone voice
contact).
■ Ordinarily live-monitored by CTU staff.
■ Subject to recording.
■ Translated for foreign-language conversations.
Inmates will ordinarily be allowed up to eight hours of visiting time per month. Visits may be
scheduled in increments up to four hours at the discretion of the institution. No single visit
(visiting day) may be scheduled for a period longer than four hours. Visits will be permitted
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

Sunday through Friday, during regular institution visiting hours. Visits may be scheduled on
Federal holidays; however, no visits will be scheduled on Saturdays.
6. REDESIGNATION
a. Redesignation Criteria. Reviews for continuing CMU designation are done in a manner
consistent with sound correctional judgment and security threat management practices. Unit
Team staff, in conjunction with the CTU, review the status of an inmate in a CMU to determine
the inmate’s readiness for transfer. The decision to transfer reflects the Unit Team and CTU’s
judgment that the inmate can function in another facility in a manner in which he/she is not
likely to be a threat to others, or to the institution’s orderly operation. CTU staff may draw upon
sensitive information and the expertise of other law enforcement and intelligence agencies during
the review process.
Review of inmates for continued CMU designation will be conducted by the Unit Team in
connection with regularly scheduled program reviews. Inmates are provided at least 48 hours
prior notice of scheduled program reviews, are expected to attend, and can personally raise
questions and concerns with Unit Team regarding their placement in the CMU.
In determining whether continued CMU placement is necessary, the Unit Team will consider
whether the original reasons for CMU placement still exist, including whether:
■ The inmate’s current offense(s) of conviction, or offense conduct, included association,
communication, or involvement, related to international or domestic terrorism.
■ The inmate’s current offense(s) of conviction, offense conduct, or activity while incarcerated,
indicates a propensity to encourage, coordinate, facilitate, or otherwise act in furtherance of
illegal activity through communication with persons in the community.
■ The inmate has attempted, or indicates a propensity, to contact victims of his/her current
offense(s) of conviction.
■ The inmate committed prohibited activity related to misuse/abuse of approved
communication methods while incarcerated.
■ There is any other evidence of a potential threat to the safe, secure, and orderly operation of
prison facilities, or protection of the public, as a result of the inmate’s unmonitored
communication with persons in the community.
Additional information to be considered includes whether the inmate can safely function in a less
restrictive unit without posing a risk to institutional security and good order, posing a risk to the
safety and security of staff, inmates, or others, including the inmate him-/herself, or posing a risk

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

to public safety. Ultimately, it must be staff's assessment that the inmate does not require the
degree of monitoring and controls afforded at a CMU.
Unit Team staff forward their recommendations to the Warden. With the concurrence of the
Warden, recommendations are then forwarded to the Bureau’s Counter Terrorism Unit (CTU)
for review of individual inmate cases. The CTU forwards the recommendation to the Assistant
Director, Correctional Programs Division (CPD). The Assistant Director, Correctional Programs
Division, has final authority to approve an inmate’s redesignation from a CMU.
Only the Assistant Director (or acting Assistant Director), Correctional Programs Division, has
the authority to redesignate an inmate from a CMU. CMU redesignation approval authority may
not be delegated below this level.
All material utilized during the review and referral process is ordinarily delivered to recipients in
electronic format, except classified material that must be handled in accordance with the
prescribed handling procedures.
Inmates denied re-designation from a CMU are notified in writing by the Unit Team of the
reason(s) for continued CMU designation. Inmates not satisfied with the re-designation decision,
or any other aspect of confinement in the CMU, can appeal the decision or situation through the
administrative remedy program. The inmate’s Unit Team can provide the necessary form(s).
Once redesignation from a CMU is approved, CTU staff prepare a referral packet for the DSCC.
The packet contains:
■ Request for Redesignation Memorandum (drafted by the CTU).
■ Approval memo signed by the Assistant Director, Correctional Programs Division.
Inmates approved for transfer from a CMU are ordinarily redesignated to the general population
in the institution where the CMU is located, for a period of no less than 6 months, as a step-down
process from the CMU, if they meet security and custody classification requirements for a
medium security facility.
Inmates requiring placement in a high security institution are ordinarily redesignated to an
appropriate facility for no less than 6 months, as a step-down process from the CMU.
Approval or denial by the Assistant Director, CPD, is reported to the CTU. The CTU then
notifies a Designator at the DSCC, who notes the decision in SENTRY on the inmate’s “CIM
Clearance and Separatee Data,” and also loads the initial designation or redesignation.
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

During the initial 6-month step-down period, the inmate’s communications continue to be
monitored by the CTU.
Should the inmate continue to program appropriately after transfer from a CMU, he/she can be
considered eligible for transfer to another appropriate security level facility.
7. INMATE APPEAL OF TRANSFER TO A CMU
Inmates appeal their transfer to a CMU through the Bureau’s Administrative Remedy Program,
28 C.F.R. §§ 542.10 through 542.19.
8. INSTITUTION SUPPLEMENT
Each institution with a CMU must develop an Institution Supplement that addresses local
operations and procedures. The Institution Supplement is reviewed for legal sufficiency by
Regional Counsel before implementation.
9. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4287, 4-4288, 4-4290, 4-4295, 4-4296, 4-4297, 4-4299, 4-4300, 4-4301, 4-4305,
4-4428
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-2A-28, 4-ALDF-2A-30, 4-ALDF-2A-31, 4-ALDF-5A-01
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: 2-CO-4B-03, 2-CO-4B-04, 2-C0-4E-01, 2-CO-4F-01
REFERENCES
Program Statements
P1221.66
Directives Management Manual (7/21/98)
P1315.07
Legal Activities, Inmate (11/5/99)
P1330.18
Administrative Remedy Program (1/6/14)
P1600.09
Occupational Safety, Environmental Compliance, and Fire Protection (10/31/07)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5180.05
Central Inmate Monitoring System (12/31/07)
P5230.05
Grooming (11/4/96)
P5264.08
Inmate Telephone Regulations (1/24/08)
P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

P5265.14
P5267.08
P5270.09
P5270.10
P5290.14
P5300.21
P5322.13
P5360.09
P5370.11
P5521.05
P5580.08
P5803.08
P6031.04
P6340.04

Trust Fund Limited Inmate Computer System (TRULINCS) – Electronic
Messaging (2/19/09)
Correspondence (4/5/11)
Visiting Regulations (5/11/06)
Inmate Discipline Program (7/8/11)
Special Housing Units (7/29/11)
Admission and Orientation Program (4/3/03)
Education, Training and Leisure Time Program Standards (2/18/02)
Inmate Classification and Program Review (5/16/14)
Religious Beliefs and Practices (12/31/04)
Recreation Programs, Inmate (6/28/08)
Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/97)
Personal Property, Inmate (8/22/11)
Progress Reports (2/27/14)
Patient Care (6/3/14)
Psychiatric Services (1/15/05)

BOP Forms
BP-A0944

Notice to Inmate of Transfer to a Communications Management Unit

P5265.13

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5214.02 4/01/2015 Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

